$)

G 0 l dste l n - C|ient Focused. Resu|ts Driven.

ATTORNEYS AT L!~\W

|\/|ax Rayetsky
(646) 768-4120
mrayetsky@go|dsteinha||.com

December 4, 2018

VIA ECF and
FIRST CLASS MAIL
United States District Court '

Eastern District of New York

225 Cadman Plaza East, Room N 626
Brooklyn, New York 11201

Attn.: Judge Margo K. Brodie

Re: Wilbert Wilson, Roland Woods, Ta’kyashilah Sabree, and E.J. v. Neighborhood
Restore Development and Northeast Brooklyn / Case No.: 18-cv-1172 / Request
for a Pre-Motion Conference

Dear Judge Brodie:

This office represents Defendants, Neighborhood Restore Housing Development Fund
Corporation and Northeast Brooklyn Housing Development Corporation, in the above-referenced
action. Pursuant to Your Honor’s lndividual Practices and Rules, Section 3.A.i, Defendants
respectfully request a pre-motion conference because they seek leave of Court to file a pre-
answer motion to dismiss this action.

The bases for Defendants’ contemplated pre-answer motion to dismiss are: (i) under the
Rooker-Feldman doctrine, Plaintiffs, Wilbert Wilson, Roland Woods, Ta’kyashilah Sabree, and
E.J., are precluded from asserting the claims contained in the instant Amended Complaint
because they have already been dismissed three times in the state courts; (ii) this Court does not
have subject matter jurisdiction over the Amended Complaint pursuant 28 U.S.C. §§ 1331 and 1332;
and (iii) Plaintiffs failed to sufficiently plead any claim in the Amended Complaint pursuant Ashcroft
v. Iqbal, 556 U.S. 662 (2009), Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and their

progeny

First, under the Rooker-Feldman doctrine, created by two Supreme Court cases, Rooker
v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923), and District ofColumbia Court oprpeals v.
Fela’man, 460 U.S. 462, 482-86 (1983), federal district courts are precluded from reviewing final

80 Broad Street, Suite 303, NeW Yor\<, NY 10004
O F E W

§§

Judge Margo K. Brodie
December 4, 2018
Page 2 of 3

C|ient Focuseo|. Resu|ts Driven.

judgments of the state courts, except for constitutional challenges raised on direct appeal to the
United States Supreme Court and reviews pursuant to an application for a Writ of habeas corpul.
See 28 U.S.C. § 1257(a) (the United States Supreme Court has the sole authority to review a state
court’s judicial decisions); Exxon MobilCorp. v. Saua'i Basic Indus. Corp., 544 U.S. 280, 284
(2005) (district courts are barred from deciding cases “brought by state-court losers complaining
of injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.”).

To prevail under the Rooker-Feldman doctrine, (i) the federal-court plaintiff must have
lost in state court; (ii) the plaintiff must “complain[ ] of injuries caused by [a] state-court
judgment [.]”; (iii) the plaintiff must “invite district court review and rejection of [that]
judgment[ ]”; and (iv) the state-court judgment must have been “rendered before the district
court proceedings commenced”. Green v. Mattingly, 585 F3d 97, 101 (2d Cir. 2009). Here, (i)
Plaintiffs had two of its substantively similar actions dismissed in the state courtsz; (ii) Plaintiffs
in the two state actions made, in relevant part, the same claims as in the Amended Complaint$;
(iii) Plaintiffs ask this Court to review and reject the state courts’ judgrnents; and (iv) Plaintiffs
allege that the state court judgment was rendered before they filed their in this Court. As a result,
this Court must dismiss this action.

ln addition, Plaintiffs may not seek “reversal of a state court judgment simply by casting
[their] complaint in the form of a civil rights action.” Brooks-Jones v. Jones, 916 F. Supp. 280,
281-82 (S.D.N.Y 1996). Accordingly, given that apart from alleged civil rights violations,

 

1 Under the Rooker-Feldman doctrine, federal district courts are barred from hearing claims that have already been
decided by state courts or that are “‘inextricably intertwined’ with the issues that have already been decided, by a
state court.” Mitchell v. Fishbein, 377 F.3d 157, 165 (2d Cir. 2004) (quoting Bridgewater Operating Corp. v.
Feldstein, 346 F.3d 27, 29 (2d Cir. 2003).

2 After having its action dismissed in Kings County Supreme Court (Wilbert Wilson v. Neighborhood Restore
Housing, et al. / Index No.: 505/2013), and losing the appeal in the Second Department of the Supreme Court
(Wilbert Wilson v. Neighborhood Restore Housing, et al. / Docket No.: 2014-02802), Plaintiffs filed a duplicate
lawsuit in Kings County Supreme Court (Wilbert Wilson v. NYCDHPD, et al. / Index No,: 7038/2015), which,
similarly, was dismissed on the same grounds.

3 By claiming, inter alia, fraud, both the two state actions and the Amended Complaint seek to Vacate the
foreclosure judgment issue in In Rem Foreclosure Action No. 51 , Borough of Brooklyn (Brooklyn 51) (Index No.:
8700/07) and to set aside the deed granted to Northeast Brooklyn Housing Development Corporation for the
building located at 580 Lafayette Avenue, Brooklyn, New York (Block: 1788; Lot 53).

Go|dstein Ha|| P|_|_C
Nev\/ York City Office: 80 Broad Street, Suite 303, Nevv York, NY 10004
NYC 646.768.4100 F 646.219.2450 E info@go|dsteinha||.com W vvvvvv.go|dsteinha||.com

§§

Judge Margo K. Brodie
December 4, 2018
Page 3 of 3

C|ient Focuseo|. Resu|ts Driven.

Plaintiffs’ Amended Complaint is completely devoid of any claims involving a federal question
and completely fails to invoke diversity jurisdiction, this action must be dismissed for lack of
subject matter jurisdiction Fed. R. Civ. P. 12(h)(3) (“if the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.”); see also Cortlana't St. Recove)jy
Corp. v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 416-17 (2d Cir. 2015) (holding that a district
court may dismiss an action for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) when the

court “lacks the statutory or constitutional power to adjudicate it.” (quoting Makarova v. United
States, 201 F.3d 110, 113 (2d Cir. 2000))).

Lastly, a complaint must plead “enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Matson v. Bd. of Ea'uc., 631 F.3d 57, 63 (2d Cir. 2011) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also Pension Ben. Guar. Corp. ex rel. St. Vincent
Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717-18 (2d Cir.
2013). Although all allegations contained in the complaint are assumed true, this principle is
“inapplicable to legal conclusions” or “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Iqbal, 556 U.S. at 678. Here, given that the Amended
Complaint fails to allege enough facts to establish a cause of action, it must be dismissed by this
Court.

 

CC: Wilbert Wilson Roland Woods
P.O. Box 50446 P.O. Box 50446
Brooklyn, New York 1 1205 Brooklyn, New York 11205
Ta’kyashilah Sabree E.J.
P.O. Box 50446 P.O. Box 50446
Brooklyn, New York 11205 Brooklyn, New York 11205

Go|o|stein Ha|| PL|_C
Nevv York City Office: 80 Broad Street, Suite 303, Nevv York, NY 10004
NYC 646.768.4100 F 646.219.2450 E info@golo|steinha||.com W vav\/.goldsteinha||.<:om

